Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S STATEMENT OF REASONS FOR ALLOWANCE
Allowable Subject Matter
Claims 1-3, 5-6, 8-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach alone or in combination an electrical-test prober head, comprising: a substrate including a plurality of conductive traces, each of the traces to electrically couple with an electrical testing apparatus; and an array of conductive pins, wherein individual ones of the pins: extend from a pin end anchored to the substrate by a longitudinal pin length, and are electrically coupled to at least one of the conductive traces; comprise a composite metal wire further including a core metal clad within a peripheral metal; and have a tip opposite the anchored pin end, the peripheral metal absent from the core metal over a longitudinal recess length of the tip; ; and wherein at least a partial length of each of the pins between the tip and the anchored pin end is coated with a hydrophobic material on an outer surface of the peripheral metal, the hydrophobic material absent from a surface of the core metal exposed within the longitudinal recess length in combination with all other elements in claim 1.

Regarding claims 2-3, 5-6, 8-17, the claims are allowed as they further limit allowed claim 1.


Regarding claim 18, the prior art of record does not teach alone or in combination a method of preparing tips of an electrical-test probe pin array, the method comprising: placing a tip end of individual pins of the array in fluid communication with a liquid etchant contained within a solid porous medium by contacting the tip end to a surface of the medium; and removing the pins from contact with the medium after the etchant has etched a portion of the pins in combination with all other elements in claim 1.

Regarding claims 19-20, the claims are allowed as they further limit allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COURTNEY G MCDONNOUGH whose telephone number is (571)272-6552. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MELISSA KOVAL can be reached on (571) 272-2121. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/COURTNEY G MCDONNOUGH/Examiner, Art Unit 2866                                                                                                                                                                                                        
/JERMELE M HOLLINGTON/Primary Examiner, Art Unit 2858